Patterson, J. (dissenting):
I dissent. The amendment passed in the year 1893 of section 63'-of the Statute of Uses, does not, in my judgment, have the effect on the power of alienation attributed to it by the majority of the-court. That amendment has been recast as part of section 83 of the Beal Property Law of 1896 (Chap. 547), but this case has been presented upon the text of the statute as it read at the time of the-death of this testator.
As the trust is constituted in the will before us, there are no-persons in being who can convey an absolute fee in possession at or before the expiration of two-lives in being. It is argued that the power of alienation exists because the remainderman may convey to tiie beneficiary and he may release and thus cut off the estate of the trustee, but the trustee’s estate is still inalienable until the beneficiary acquires the interest in remainder. Until that is done neither the deed of the 'beneficiary alone, nor in conjunction with theremainderman, can pass a fee in possession, and, of course, the trustee cannot under any circumstances convey. This condition or situation results from the inalienability of the estate of the trustee- and the interest of the beneficiary. (Everitt v. Everitt, 29 N. Y. 90.) The fee consists of the estate cff the trustee and the remainder. The whole fee may be conveyed by the beneficiary after the estate of the trustee is destroyed and merged in the remainder, pursuant to the amendment of 1893. Until that occurs the trustee’s estate continues indestructible. JN"o one can destroy the trust and effect the merger but the beneficiary, and he cannot do so until he becomes. *237the owner of. the remainder in whole or in part. Then, and not until then, is he endowed with the capacity to alienate through or hy means of the destruction of the trustee’s estate. The power of which the trustee and the beneficiary is deprived by provisions of the statute still in force, does not arise or is not conferred by the new provision until the beneficiary becomes entitled i/n Ms own right to the remainder or a share of it. Until that right is acquired the interdiction resulting from section 65 of the Statute of Uses upon alienation of the estate by the trustee where the trust is expressed in the instrument creating the estate, and that upon the disposal of the beneficiary’s interest contained in section 63 of the same statute remain in force. In a few words there are no persons who, singly or together, can convey the fee of this property, because the trustee and the beneficiary are prevented from doing so, except in the one specified case, and when the situation referred to in the amendment actually exists. The ordinary rule that where there are representatives of every interest who may unite and convey, if they so desire, the power of alienation is not suspended, does not apply here, because of the requirement that there must he a union of the beneficial interest and the remainder in the same person before the inalienability of the trustee’s estate, imposed by the statute, is removed and that may never happen.
I cannot believe that it was the intention of the Legislature to allow the total destruction of trusts created under subdivision 3 of section 55 of the Statute of Uses, as soon as they are created, but only to permit such destruction when the interest in the remainder is actually united in ownership with the beneficial interest and a trustee’s duty becomes merely that of an agent or collector for the substantial owner of the land.